DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12 February, 2020 and 1 March, 2021 are being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
Page 3, lines 7-9 of the originally filed specification recites, “Thus, the warm air and the cool air are blown from an air outlet in a cabin of a vehicle without mixed plenty”, which appears to be directed to the air not adequately mixing. Thus, it is suggested that the sentence recite - -Thus, the warm air and the cool air are blown from an air outlet in a cabin of a vehicle without adequately mixing - - to correct for the grammatically incorrect phrasing. 
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the opening" in lines 6 and 8.  There is insufficient antecedent basis for this limitation in the claim. The remainder of the claim is directed to the distribution openings of the face opening, such that, for examination purposes, it is being construed that the claim limitations are directed to the distribution openings.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over MASAHARU (JP  2006/188193 – provided by the Applicant with the IDS submitted on 12 February, 2020), in view of BYON (US 2015/0038067 A1) and DOMES (US 8,573,286 B2)
As to claim 1, MASAHARU discloses an air-conditioning unit(50; par. 19, lines 4-6) comprising:
an air-conditioning case (casing of 51, shown in figure 1) including an opening (62b; par. par. 33, line 5 which then distributes the air to the air outlets, 66) through which air flows (par. 33, line 5);
a cooler(52; par. 21, line 1) disposed in the air-conditioning case(shown in figure 1) and configured to cool air flowing to the opening(par. 21, lines 3-4; as shown in figure 1, airflow is provide to the cooling unit, 52, which is then discharged to flow through a bypass to the heating unit, 53, or through the heating unit which is then discharged into the space generally defined as, 62a, which is downstream both the cooling unit, 52, and the heating unit, 53, and then to the opening at 62b);
a heater(53; par. 21, line 1) disposed in the air-conditioning case(shown in figure 1) and configured to heat air flowing to the opening(par. 21, lines 3-4; as shown in figure 1, airflow is provide to the cooling unit, 52, which is then discharged to flow through a bypass to the heating unit, 53, or through the heating unit which is then discharged into the space generally defined as, 62a, which is downstream both the cooling unit, 52, and the heating unit, 53, and then to the opening at 62b); and
1; par. 24, line 1) disposed to cover the opening (shown in figure 1) and adjusting airflow passing through the opening (par. 33, lines 4-5 and further shown in figure 5, which provide various modes of the adjusting member), wherein
the adjusting member is a member produced separately from the air-conditioning case (par. 33, lines 1-2 and shown in figures 1 and 2, wherein it is shown to have a casing, 10, which is distinct from the housing of the air conditioner, 51),
the adjusting member includes a first region (position of lattice forming communication holes, 13; figure 3; par. 34, lines 1-2) through which air flows(par. 34, lines 3-4) and a second region (position of either one of the plates, 20a or 20b) having higher resistance to the airflow than the first region (see BYON (US 2015/0038067 A1) and DOMES (US 8,573,286 B2), which provide baffles are known to increase flow resistance in par. 24, lines 1-2 and that the extent of the baffle projection directly affects the flow resistance in col.4, lines 16-49, respectively. In particular, the greater the size of the baffle/projections into the flow area, e.g., smaller flow area, the larger the flow resistance. As the lattice is shown to be smaller in size/extent than the sliding doors of MASAHARU, then it is evident that the lattice would necessarily provide a smaller flow resistance than the doors, and further the plates would be provided with a higher flow resistance than the lattice),
the second region includes a high resistance member (either one of the plates, 20a or 20b) giving higher resistance to the airflow than the first region (see BYON (US 2015/0038067 A1) and DOMES (US 8,573,286 B2), which provide baffles are known to increase flow resistance in par. 24, lines 1-2 and that the extent of the baffle projection directly affects the flow resistance in col.4, lines 16-49, respectively. In particular, the greater the size of the baffle/projections into the flow area, e.g., smaller flow area, the larger the flow resistance. As the lattice is shown to be smaller in size/extent than the sliding doors of MASAHARU, then it is evident that the lattice would necessarily provide a smaller flow resistance than the doors, and further the plates would be provided with a higher flow resistance than the lattice),
the first region includes a low resistance member (lattice forming communication holes, 13; figure 3; par. 34, lines 1-2) giving lower resistance to the airflow than the second region (see BYON (US 2015/0038067 A1) and DOMES (US 8,573,286 B2), which provide baffles are known to increase flow resistance in par. 24, lines 1-2 and that the extent of the baffle projection directly affects the flow resistance in col.4, lines 16-49, respectively. In particular, the greater the size of the baffle/projections into the flow area, e.g., smaller flow area, the larger the flow resistance. As the lattice is shown to be smaller in size/extent than the sliding doors of MASAHARU, then it is evident that the lattice would necessarily provide a smaller flow resistance than the doors, and further the plates would be provided with a higher flow resistance than the lattice),
the low resistance member is a partition member(lattice forming communication holes, 13; figure 3; par. 34, lines 1-2)  dividing the first region into a plurality of air passing parts(13, which includes 13a, 13b, 13c, and 13d as shown in figure 3; par. 34, lines 1-8) through which air flows, and
the high resistance member is a plate member(either one of the plates, 20a or 20b)  including a part to interfere the airflow (physical faces of the plates which block or allow fluid flow as understood through par. 35, lines 1-2).

As to claim 2, MASAHARU discloses wherein the plate member (either one of the plates, 20a or 20b) is disposed in a peripheral part of an opening region of the opening (see figure 1, wherein the opening, 62b, is provided interiorly to the plates, 20a, and 20b, in addition to the modes of figure 5 which can provide along the side edges, or central edges of the openings).

As to claim 3 (as interpreted in the rejection under 35 U.S.C. 112(b)) , MASAHARU discloses an air-conditioning unit(50; par. 19, lines 4-6) for a vehicle (par. 19, lines 1 and 4) comprising:
an air-conditioning case(casing of 51, shown in figure 1) including a face opening (66B; pa. 24, lines 1-4), a defroster opening (66A; par. 23, lines 1-4), and a foot opening (66D;par. 27, lines 1-3) through which air flows, the face opening being divided into a plurality of distribution openings for a driver and passenger (par. 24, lines 1-2 and par. 31, lines 1-2);
a cooler(52; par. 21, line 1) disposed in the air-conditioning case(shown in figure 1) and configured to cool air flowing to the distribution openings(par. 21, lines 3-4 and par. 30, lines 1-8; as shown in figure 1, airflow is provide to the cooling unit, 52, which is then discharged to flow through a bypass to the heating unit, 53, or through the heating unit which is then discharged into the space generally defined as, 62a, which is downstream both the cooling unit, 52, and the heating unit, 53, and then to the opening at 62b, provided through an adjusting member, 1, which is then supplied to the plurality of distribution openings of the face opening, 66B);
a heater(53; par. 21, line 1) disposed in the air-conditioning case(shown in figure 1) and configured to heat air flowing to the opening(par. 21, lines 3-4 and par. 30, lines 1-8; as shown in figure 1, airflow is provide to the cooling unit, 52, which is then discharged to flow through a bypass to the heating unit, 53, or through the heating unit which is then discharged into the space generally defined as, 62a, which is downstream both the cooling unit, 52, and the heating unit, 53, and then to the opening at 62b, provided through an adjusting member, 1, which is then supplied to the plurality of distribution openings of the face opening, 66B); and
an adjusting member(1; par. 24, line 1) disposed to cover one of the plurality of distribution opening(shown in figure 1 and figure 5) located a center area of the face opening (such as modes shown in figures 5b or 5d, which provide the plates, 20A or 20B, cover the face openings, 13A, along a center area of the openings, by cover and blocked the entire exit) at a lateral direction of the vehicle (wherein the direction of movement is right or left or up and down as shown in figures 4 and 7, and further in view of the modes of figure 5, such that any of these positions that the doors of the adjusting member moves to could be construed as being in a lateral direction of the vehicle), wherein
the adjusting member includes:
a frame (12b; par. 39, lines 1-2) located along an opening end of the distribution opening(wherein the frame is formed at the entrance end to the distribution openings, i.e., the fluid flows through the frame and to the distribution openings, when the plates of the adjusting member allow fluid communication thereto);
a lattice(lattice forming communication holes, 13; figure 3; par. 34, lines 1-2) disposed in a region surrounded by the frame (the lattice is surrounded by the vertical walls,12b, of the main body, 10), the lattice including a plurality of liner members (vertical/horizontal partitions shown in figures 3-4 and 7-8) to form a plurality of gaps through which air is able to pass (the partitions delineate the openings of 13, defined by 13A-13D); and
either one of the plates, 20a or 20b) configured to interfere air from passing therethrough (physical faces of the plates which block or allow fluid flow as understood through par. 35, lines 1-2), and
the plate member has a higher resistance to a flow of air flowing through the adjusting member than the lattice (see BYON (US 2015/0038067 A1) and DOMES (US 8,573,286 B2), which provide baffles are known to increase flow resistance in par. 24, lines 1-2 and that the extent of the baffle projection directly affects the flow resistance in col.4, lines 16-49, respectively. In particular, the greater the size of the baffle/projections into the flow area, e.g., smaller flow area, the larger the flow resistance. As the lattice is shown to be smaller in size/extent than the sliding doors of MASAHARU, then it is evident that the lattice would necessarily provide a smaller flow resistance than the doors, and further the plates would be provided with a higher flow resistance than the lattice).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588.  The examiner can normally be reached on Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        8/24/2021